Citation Nr: 0318219	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for regular aid and attendance of another person or by reason 
of being housebound. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Matthew R. Blenner, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal of a May 2001 rating decision of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The veteran is in receipt of nonservice-connected pension 
based on several disabilities, namely, coronary artery 
disease, degenerative joint disease of the dorsal and lumbar 
spine, peripheral vascular insufficiency of the lower 
extremities, diabetes mellitus, cataracts, bilateral hip 
disability, obesity and tinnitus.  

2.  The veteran is neither blind nor so nearly blind as to 
have corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less; he is not a patient in a nursing home because of mental 
or physical incapacity; he is able to perform activities of 
daily living and to protect himself from the dangers of his 
environment and he is not bedridden.

3.  The veteran has a single disability, coronary artery 
disease, rated 100 percent disabling, but he does not have 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct for the 
disability rated 100 percent and involving different 
anatomical segments or bodily system. 

4.  The veteran is not substantially confined to his dwelling 
and its immediate premises.




CONCLUSION OF LAW

The criteria for an award of special monthly pension by 
reason of the need for regular aid and attendance or by 
reason of being housebound have not been met.  38 U.S.C.A. §§ 
1502(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) 
(2002). 


VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In the November 
2001 statement of the case, the RO notified the veteran of 
the evidence necessary to substantiate the aid-and-attendance 
claim by informing him of the basis for denial, that is, he 
was neither blind nor so nearly blind as to have corrected 
visual of 5/200 or less in both eyes; he was not in a nursing 
home because of mental or physical incapacity; and he was 
able to perform activities of daily living.  As for the 
housebound claim, the veteran was informed that while he had 
a single disability, rated 100 percent, he did not have 
additional disability or disabilities independently ratable 
at 60 percent or more.  In the March 2002 supplemental 
statement of the case (SSOC), the RO cited the regulation 
implementing the VCAA, providing actual notice of the duty to 
notify and the duty to assist.  The veteran was also on 
notice that VA would obtain records of Federal agencies, 
including VA records, he identified and that he was 
responsible for identifying and submitting records from State 
or local governments, private health-care providers, current 
or former employers and other non-Federal governmental 
sources, unless he signed a release, which would authorize VA 
to obtain them.  For these reasons, the Board concludes that 
the duty-to-notify provisions of the VCAA have been complied 
with. 
The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, after the issuance of 
the SSOC in March 2002, the veteran informed the RO that he 
had no other medical evidence.  As there are no additional 
records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied with


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is currently receiving VA disability pension 
benefits.  He is seeking increased pension by reason of the 
need for regular aid and attendance or by reason of being 
housebound.  He maintains that, in addition to heart disease, 
which is 100 percent disabling, his back and hip conditions 
are 100 percent disabling because he cannot walk and his 
arthritis, cataracts and hemorrhoids are 80 percent 
disabling.

Analysis 

Aid and Attendance 

For the purpose of increased pension, a veteran will be 
considered in need of regular aid and attendance if he: (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351 (a), 
(b), (c).  

The criteria under 38 C.F.R. §  3.352(a) for establishing a 
need for aid and attendance are: the inability of a claimant 
to dress or undress himself or to keep himself ordinarily 
clean and presentable; inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for determining the need 
for aid and attendance if a condition, through its essential 
character, actually requires that the claimant remain in bed.  

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations of helplessness must be based on the actual 
requirement of personal assistance from others.

On VA eye examination in February 2002, corrected visual 
acuity for the right eye was 20/20, far and near.  For the 
left eye, corrected visual acuity was 20/25, far and near.  
There was no visual field deficit.  The diagnoses were early 
cataracts, refraction error and no evidence of diabetic 
neuropathy.  On the basis of these facts, the veteran is not 
blind and his vision does not meet the criteria of near 
blindness, that is, corrected visual acuity of 5/200 or less 
in both eyes or concentric contraction of the visual field to 
5 degrees or less, required to establish the need for regular 
aid and attendance.

The veteran is not a patient in nursing home because of 
mental or physical incapacity.

As for the activities of daily living, listed in 38 C.F.R. §  
3.352, the veteran was able to walk without difficulty 
although the had difficulty squatting and he was alert, 
coherent and well-oriented (December 2000 VA examination).  

On VA aid and attendance/housebeound examination in July 
2001, the veteran arrived in a public vehicle accompanied by 
his niece.  The veteran complained of low back pain, 
insomnia, leg cramps, constipation, polyuria, dizziness, and 
chest pain.  The veteran described his typical day as sitting 
in the garden, listening to the radio, watching TV, reading 
the newspaper, and playing dominoes.  He indicated that he 
occasionally cleaned the patio and that he went to the 
supermarket and bank.  The examiner noted that the veteran 
lived with his sister and that the veteran was not bedridden 
or confined to a wheelchair.  History included non-insulin 
dependent diabetes mellitus, high blood pressure, coronary 
and carotid angioplasties, low back pain, angina pectoris, 
hemorrhoids and tinnitus.  

The examiner found that the veteran was capable of managing 
his benefits, that he was independently able to protect 
himself, and that he was able to leave his home at any time.  
There was satisfactory function of the upper extremities.  
There was moderate limitation of motion due to weakness of 
the lower extremities.  The veteran walked with a cane 
without assistance of another person.  

On VA examination in February 2002, the veteran walked with a 
normal gait cycle, using a cane. 

The preponderance of the evidence shows no restrictions of 
the upper or lower extremities to the extent that the veteran 
is incapable of feeding himself, or dressing or undressing 
himself, or attending to matters of personal hygiene, 
including the wants of nature.  He is not mentally or so 
physically incapacitated that he requires another person to 
protect him from the hazards and dangers of his daily 
environment or he is bedridden.  Accordingly, entitlement to 
special monthly pension by reason of the need for regular aid 
and attendance is not warranted.  

Housebound 

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, separate and distinct from the disability 
rated as 100 percent disabling and involving different 
anatomical segments or bodily systems.  Alternatively, he 
must be permanently housebound by reason of disability, that 
is, substantially confined to his dwelling and the immediate 
premises.  38 C.F.R. § 3.351(d).

Currently, under VA's Schedule for Rating Disabilities 
(Schedule), the RO has rated the veteran's disabilities as 
follows: coronary artery disease, including the coronary and 
carotid angioplasties, unstable angina, and high blood 
pressure, 100 percent; degenerative joint disease of the 
dorsal and lumbar spine, 20 percent; peripheral vascular 
insufficiency of the right lower extremity, 20 percent; 
peripheral vascular insufficiency of the left lower 
extremity, 20 percent; diabetes mellitus, 10 percent; 
cataracts, 0 percent; right hip disability, 0 percent; left 
hip disability, 0 percent; obesity, 0 percent; and tinnitus, 
0 percent.  

As to coronary artery disease, on VA cardiac examination in 
February 2001, the veteran complained of chest pain with 
minimal effort or at rest, which was relieved with 
nitroglycerin.  He also complained of leg pain with walking.  
History included an angioplasty in 1997.  The pertinent 
findings were decreased pedal pulses bilaterally.  The 
diagnoses were coronary artery disease, coronary angioplasty 
(1997), unstable angina, and peripheral vascular 
insufficiency.  The veteran had another angioplasty in 2001 
(February 2002 VA examination).  The veteran's heart 
condition is 100 percent disabling, encompassing the 
angioplasties and symptoms of shortness of breath, fatigue, 
angina, and dizziness, under the Schedule for rating the 
cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code 
7005. 

As for the ratings for peripheral vascular insufficiency of 
the lower extremities, these disabilities are also rated in 
the Schedule under the cardiovascular system, 38 C.F.R. 
§ 4.104, Diagnostic Code 7114, as is the veteran's heart 
disease.  Since the disabilities do not involve a bodily 
system separate and distinct from heart disease, the ratings 
cannot be considered in calculating disabilities 
independently ratable at 60 percent or more. 

As for the back disability, including arthritis, which is 
rated on the basis of limitation of motion, on VA examination 
of the spine in February 2001, the veteran complained of low 
back pain and stiffness.  He denied numbness or radiation of 
pain down the lower extremities.  The pertinent findings were 
tenderness and painful extension.  Range of motion was: 
flexion, 85 degrees; extension, 10 degrees; lateral bending, 
15 degrees; and rotation, 25 degrees.  Under the Schedule, 
38 C.F.R. § 4.71a, Diagnostic Code 5292, the functional 
limitation, including pain, does not equate to severe 
limitation of motion warranting a rating higher than 20 
percent.     

As for diabetes mellitus, on VA examination in February 2001, 
history included a recent diagnosis of diabetes mellitus 
control with a diabetic diet only.  Under the Schedule, 
38 C.F.R. § 4.114, Diagnostic Code 7913, non-insulin 
dependent diabetes managed by diet only is 10 percent 
disabling and no more. 

As for pre-operative cataracts, which are rated on impairment 
of vision, the veteran's current, corrected visual acuity of 
20/20 in the right eye and 20/25 in the left eye do not meet 
the criteria for a 10 percent rating or more under the 
Schedule, 38 C.F.R. § 4.84a, Diagnostic Codes 6028, 6079. 

As for right and left hip disabilities, which are rated on 
the basis of limitation of motion under the Schedule, 
38 C.F.R. § 4.71a, Diagnostic Codes 5251 (extension), 5252 
(flexion), Diagnostic Code 5253 (abduction, adduction and 
rotation), on VA examination in February 2002, the veteran 
complained of severe hip pain.  Range of motion testing 
revealed extension to 5 degrees, flexion to 95 degrees, 
abduction to 25 degrees, adduction to 20 degrees, and 
rotation to 35 degrees.  There was painful motion on the last 
degree of the range of motion.  Compensable ratings are not 
warranted on the basis of limitation of flexion, abduction, 
adduction or rotation.  Limitation of extension to 5 degrees 
with functional loss due to pain equates to a 10 percent 
rating for each hip. 

As for obesity, since it is not listed in the Schedule, it is 
rated by analogy to a closely related disease, which is 
listed, in this case, 38 C.F.R. § 4.119, Diagnostic Code 
7903.  As the veteran is not being prescribed medication for 
treatment of obesity and as fatigability has not been 
attributed to obesity, the condition does meet the criteria 
for a 10 percent rating or more. 

As for tinnitus, which is rated under the Schedule, 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, on VA aid and 
attendance/housebound examination in July 2001, tinnitus was 
noted by history without evidence of recurrence to warrant a 
10 percent rating. 

As for arthritis, claimed by the veteran, it is rated under 
the Schedule, 38 C.F.R. § 4.71a, Diagnostic Code 5003.  On VA 
examination in February 2002, X-rays of the hips showed no 
sign of arthritis.  Since arthritis established by X-ray 
findings has not been shown for any joint, except for the 
dorsal spine, there is no disability entity to rate. 

As for hemorrhoids, which the RO has not rated, on VA 
examination in December 2000, the veteran complained of 
hemorrhoids, but the rectal examination was normal.  Under 
the Schedule, 38 C.F.R. § 4.114, Diagnostic Code 7336, 
without evidence of frequent recurrences, there is no basis 
for a compensable rating.  

On the basis of the above analysis, in addition to the 100 
percent rating for disabilities rated under the 
cardiovascular system, including heart disease and peripheral 
vascular insufficiency, the veteran has separate disabilities 
independently ratable at as followings: degenerative joint 
disease of the dorsal and lumbar spine, 20 percent; diabetes 
mellitus, 10 percent; right hip disability, 10 percent; and 
left hip disability, 10 percent.  Under the Schedule's Table 
of Combined Ratings, including the bilateral factor for 
disability of both hips, the disabilities rated at 20, 10, 
10, and 10 combine to 40 percent.  Since the veteran does not 
have disabilities independently ratable at 60 percent or 
more, separate and distinct from the disabilities rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, he does not meet the criteria for 
housebound on the basis of a total rating plus 60 percent. 

As for being actually housebound, that is, whether the 
veteran is substantially confined to his residence and its 
immediate premises, he is not because the examiner, who 
conducted the VA aid and attendance/housebound examination in 
July 2001, found that the veteran was able to leave his home 
at any time.  Accordingly, the Board concludes that the 
veteran is not housebound by reason that he is substantially 
confined to his residence and the immediate premises. 
Summary

The preponderance of the evidence is against the claim for 
special monthly pension by reason of the need for regular aid 
and attendance of another person or by reason of being 
housebound and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to special monthly pension by reason of the need 
for regular aid and attendance of another person or by reason 
of being housebound is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

